FILED
                             NOT FOR PUBLICATION                            JUL 09 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ELSA MAGALI TORRES,                              Nos. 08-70600
                                                      09-71330
               Petitioner,
                                                 Agency No. A070-957-915
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.




                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       In these consolidated petitions for review, Elsa Magali Torres, a native and

citizen of Guatemala, petitions for review of the Board of Immigration Appeals’

(“BIA”) orders denying her motion to reopen. Our jurisdiction is governed by 8



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a motion to

reopen. See Ordonez v. INS, 345 F.3d 777, 782 (9th Cir. 2003). We dismiss the

petition for review in No. 08-70600, and we deny the petition for review in No. 09-

71330.

      We dismiss as moot Torres’s petition for review of the BIA’s January 17,

2008, order because the order has been vacated by the BIA.

      In its April 16, 2009, order, the BIA did not abuse its discretion by denying

Torres’s motion to reopen on the ground that she failed to show prima facie

eligibility for cancellation of removal. See id., at 785 (to establish prima facie

eligibility, petitioner must show that there is a reasonable likelihood that the

statutory requirements for relief have been satisfied).

      In No. 08-70600: PETITION FOR REVIEW DISMISSED.

      In No. 09-71330: PETITION FOR REVIEW DENIED.




                                           2                             08-70600, 09-71330